Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/817,623 filed on March 13, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Claims 1-5, 7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al (USPGPub 20130342194) in view of Liu et al (US Pat No. 10050082). 

    PNG
    media_image1.png
    407
    759
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    418
    783
    media_image2.png
    Greyscale

Prior Art: Motz and Liu respectively
Regarding claim 1, Motz discloses a Hall effect sensor device (figs 1-12) comprising a sensor structure (such as in 3B), wherein the sensor structure comprises: a base layer (10) having a first conductivity type (P-type); a Hall plate region (11)having a second conductivity type (N-type) opposite from the first conductivity type arranged above the base layer (shown in fig 3B arranged above the base layer); a first isolating region (377) arranged around and adjoining the Hall plate region, wherein the first isolating region comprises an electrically insulating material (such as 378) and contacts the base layer (par 68 discloses using 378 as a filler. Therefore is an insulating material); and a plurality of terminal regions (regions of 21-24) arranged within the Hall plate region. Motz does not fully disclose a plurality of second isolating 
However, Liu discloses a plurality of second isolating regions (201) arranged within the Hall plate region (105), wherein each of the plurality of second isolating regions comprises an electrically insulating material, each neighboring pair of terminal regions (407) electrically isolated from each other by one of the plurality of second isolating regions (col 7 lines 5-21 discloses 201 being an isolation region and figs 4a-4c discloses contacts 407 being isolated by 201). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to detect current based on the electrodes).
	
Regarding claim 2, Motz does not fully disclose wherein the plurality of terminal regions adjoiningly alternate with the plurality of second isolating regions.
However, Liu discloses wherein the plurality of terminal regions adjoiningly alternate with the plurality of second isolating regions (figs 2-4c discloses the terminals alternate wiith the plurality of isolation regions). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to detect current based on the electrodes.

Regarding claim 3, Motz does not fully disclose wherein the plurality of second isolating regions extend deeper into the Hall plate region than the plurality of terminal regions.
However, Liu discloses wherein the plurality of second isolating regions extend deeper into the Hall plate region than the plurality of terminal regions (as shown in figs 2-4c where they extend deeper into the Hall plate region). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to fully isolate the terminals. 

Regarding claim 4, Motz discloses wherein the first isolating region completely surrounds sides of the Hall plate region (as shown in fig 3B is surround the sides of the region).

Regarding claim 5, Motz discloses wherein the first isolating region extends partially into the base layer (as shown in fig 3B where 377 extends into 10).

Regarding claim 7, Motz discloses wherein the plurality of terminal regions extends across a width of the Hall plate region, such that at least one terminal region of the plurality of terminal regions contacts the first isolating region at one or both ends of the width (see fig 3B where 21-24 contacts 377 at both ends). 

Regarding claim 9, Motz does not fully disclose wherein the plurality of second isolating regions and the plurality of terminal regions are arranged along a top surface of the Hall plate.


Regarding claim 10, Motz discloses wherein a top surface of the first isolating region is horizontally aligned with a top surface of the Hall plate region (as shown in fig 3B where the isolating region is horizontally aligned). 

Regarding claim 11, Motz does not fully disclose wherein the first isolating region comprises a deep trench isolation structure and the plurality of second isolating regions comprise shallow trench isolation structures.
However, Liu discloses wherein the first isolating region comprises a deep trench isolation structure and the plurality of second isolating regions comprise shallow trench isolation structures (see figs 2c where the isolation structure is dep as where 201 is shallow). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to detect current based on the electrodes.

Regarding claim 12, Motz discloses wherein the plurality of terminal regions and the Hall plate region have a same conductivity type (par 32 lines 1-20 discloses being the same doping type). 
Regarding claim 13, Motz discloses wherein the plurality of terminal regions are more heavily doped than the Hall plate region (par 32 discloses the regions can be heavier or lighter doped than each other). 

Regarding claim 14, Motz discloses wherein the Hall effect sensor device comprises a single sensor structure (abstract discloses being a single senor of 11). 

Regarding claim 15, Motz discloses wherein the Hall effect sensor device comprises further sensor structures, wherein the sensor structure and the further sensor structures are electrically connected to one another (as shown in fig 2 as another sensor structure).

Regarding claim 16, Motz discloses wherein the sensor structure and the further sensor structures comprise a first sensor structure, a second sensor structure, a third sensor 16 of 19LSG096-US-NPstructure and a fourth sensor structure electrically connected in said order in series, wherein the first sensor structure and the third sensor structure are arranged along a first axis, and wherein the second sensor structure and the fourth sensor structure are arranged along a second axis perpendicular to the first axis (shown in figs  and 5 where the structure is arranged on another plane which is perpendicular to the first axis). 

Regarding claim 17, Motz discloses a method of forming a Hall effect sensor device (figs 1-12), wherein the method comprises: providing a substrate (bottom layer of 10) having a first conductivity type (P-type); forming a base layer (10) having the first conductivity type and a first 
However, Liu discloses forming a plurality of second isolating regions (201) within the Hall plate region (105), wherein each of the plurality of second isolating regions comprises an electrically insulating material; and forming a plurality of terminal regions (407) within the Hall plate region, each neighboring pair of terminal regions electrically isolated from each other by one of the plurality of second isolating regions (col 7 lines 5-21 discloses 201 being an isolation region and figs 4a-4c discloses contacts 407 being isolated by 201). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to detect current based on the electrodes).

Regarding claim 18, Motz discloses a Hall effect sensor device (figs 1-12)comprising a sensor structure (such as in 3B), wherein the sensor structure 
However, Liu discloses a plurality of second isolating regions (201) arranged within the Hall plate region (105), wherein each of the plurality of second isolating regions comprises an electrically insulating material; and a plurality of terminal regions (407) arranged within the Hall plate region, each neighboring pair of terminal regions electrically isolated from each other by one of the plurality of second isolating regions (col 7 lines 5-21 discloses 201 being an isolation region and figs 4a-4c discloses contacts 407 being isolated by 201). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in order to detect current based on the electrodes.


Regarding claim 19, Motz discloses wherein the first isolating region completely surrounds sides of the Hall plate region (as shown in fig 3B where 377 completely surrounds the Hall plate region). 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al (USPGPub 20130342194) in view of Liu et al (US Pat No. 10050082) in further view of Kolb et al (USPGPub 20140070795). 

Regarding claim 6, Motz in view of Liu does not fully disclose wherein the plurality of second isolating regions extend across a width of the Hall plate region, such that at least one second isolating region of the plurality of second isolating regions contacts the first isolating region at one or both ends of the width.
However, Kolb discloses wherein the plurality of second isolating regions extend across a width of the Hall plate region, such that at least one second isolating region of the plurality of second isolating regions contacts the first isolating region at one or both ends of the width (fig 2B and par 77 shows 118 contacting 110). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in further view of Kolb in order use the contacting region to determine current.

Regarding claim 20, Motz in view of Liu does not fully disclose wherein the plurality of second isolating regions extend across a width of the Hall plate region, such that at least one second isolating region of the plurality of second isolating regions contacts the first isolating region at one or both ends of the width.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Motz et al (USPGPub 20130342194) in view of Liu et al (US Pat No. 10050082) in further view of Minixhofer et al (US Pat No. 8426936). 

Regarding claim 8, Motz in view of Liu does not fully disclose herein the plurality of terminal regions extend substantially parallel to one another across a width of the Hall plate region.
However, Minixhofer discloses herein the plurality of terminal regions extend substantially parallel to one another across a width of the Hall plate region (figs 1-3 shows parallel terminals across the width of the Hall plate region). ). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Motz in view of Liu in further view of Minixhofer in order to use the region to accurately determine current.


Prior Art



Lee et al (USPGPub 20170271399): discloses amr sensor with isolation trenches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868